Case 2:19-bk-13717-VZ   Doc 22 Filed 05/06/19 Entered 05/06/19 10:56:23   Desc
                         Main Document     Page 1 of 4
Case 2:19-bk-13717-VZ   Doc 22 Filed 05/06/19 Entered 05/06/19 10:56:23   Desc
                         Main Document     Page 2 of 4
Case 2:19-bk-13717-VZ   Doc 22 Filed 05/06/19 Entered 05/06/19 10:56:23   Desc
                         Main Document     Page 3 of 4
Case 2:19-bk-13717-VZ   Doc 22 Filed 05/06/19 Entered 05/06/19 10:56:23   Desc
                         Main Document     Page 4 of 4
